SEWARD & KISSEL LLP ONE BATTERY PARK PLAZA NEW YORK, NEW YORK10004 WRITER'S DIRECT DIAL (212) 574-1223 TELEPHONE:(212)574-1200 FACSIMILE:(212) 480-8421 WWW.SEWKIS.COM 1, N.W. WASHINGTON, D.C. 20006 TELEPHONE:(202) 737-8833 FACSIMILE:(202) 737-5184 April 6, 2012 Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention: Cecilia Blye, Chief Office of Global Security Risk Re: Eagle Bulk Shipping, Inc. Form 10-K for the Fiscal Year Ended December 31, 2011 Filed March 15, 2012; File No. 1-33831 Dear Ms. Blye: We refer to our letter submitted today responding to the Staff's comments to the annual report on Form 10-K for the fiscal year ended December 31, 2011, filed by Eagle Bulk Shipping Inc. with the Securities and Exchange. This confirms that the references in our letter to "U.S. companies" in response to Comment 2(ii) should be to "non-U.S. companies." If you have any questions or comments concerning the foregoing, please feel free to telephone the undersigned at (212) 574-1223 or Edward Horton at (212) 574-1265. Very truly yours, SEWARD & KISSEL LLP By:/s/ Gary J. Wolfe Gary J. Wolfe cc:Mr. Alan Ginsberg Chief Financial Officer Eagle Bulk Shipping Inc.
